DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Any sections of Title 35, U.S. Code not included in this communication can be found in a previous Office action.


Background
The Information Disclosure Statements filed on 3/18/21 and 3/22/21 and the Information Disclosure Statements submitted with the Applicant’s Request for Continued Examination, filed on 03/05/21, have been considered.
The references provided in the Information Disclosure Statements do not affect the Notice of Allowance mailed on 11/25/20. 



Allowable Subject Matter
Claims 1-8 and 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claim 1 is on a picking apparatus control device and recites, in part, “wherein the trajectory information generating unit generates the trajectory information by performing at least one of the following processes (a) to (d) 
These limitations in combination were not found in a thorough search of the prior art.  Therefore, claim 1 is allowable as well as claims 2-8 and 14 which depend therefrom.
Furthermore, independent claims 11 and 12 are allowable as they recite features similar to those found in claim 1.  Claim 13 is allowable as it depends from claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is 571.270.7769.  The examiner can normally be reached on M-F, 9-5p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD, can be reached at 571.272.6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/KYLE O LOGAN/Primary Examiner, Art Unit 3651